R-482


                        OFFICE        OF

        TEE ATTORNEY GENEWLL
                       AUSTIX,     TEXAS

                       May 20, 1947

Hon. Edgar Hutchins.         Opinion No. V-212
County Attorney,
Hunt County,                 Re:    Constructionof Article
Greenville,Texas                    4476, Revised.Civil
                                    Statutes, 1925,in the
                                    light of S.B. 121, 48th
                                    Len. relative to the
                                    ma&facture of flour
                                    and bread.
Dear Sir:
            Your request for an opinion with respect to
the above subject matter is as follows:
     "I desire your advice upon the following
     matter: Article 4476 R.C.S.,'1925,was
     passed by the Legislaturein $923 and pro-
     vides that anyone manufacturingor sell-
     ing Self-risingFlour must label the Same
     so as to show the ingredientstherein. In
     1943, the Legislaturepassed '$enate'Bill
     No. 121 which has to,do with the manufao-
     ture of flour and bread and provides for
     the enrichmentof flour and bread. The
     publishersof the annotated statutes of
     the State of Texas have brought Senate
     Bill No. 121 forward as Article 4476
     R.C.S. The Senate Bill now known.as @-
     tide 4476 does~not, by its terms, repeal
     Article 4476 R.C.S.,,1925jas passed by
     the Legislaturein 1923 and several ques-
     tions are, therefore,presented and upon
     which I desire your opinion. (1) whether
     Article 4476 R.CiS. (the law passed in,
     1923) was repealed by implication, I am
     of the opinion that it was not ,andthat
     the,law passed by the Legislaturein 1923
     as well as the law passed by the Legisla-
     ture in 1943 should be construedtogether
     and that both of them are now in effect.
      (2) whether if Article 4476 as passed by
     the Legislaturein 1923 was repealed, it
     is now lawful to manufac*re and sell
Hon. Edgar Hutchins - Page 2    (V-212)


        Self-risingFlour, provided such flour
        complies with Senate Bill 121 as passed
        by the Ikgislaturein 1943, that is
        that such Self-risingFlour oontains
        not only the self-risingingredients,
        but is also enriched as provided by
        said Senate Bill."
            Senate Bill No. 121 of the 40th Legislature
at its Regular Session, does not expressly repeal Arti-
cle 4476 of the Revised Civil Statutes, 1925, nor does
it purport to be an amendment of that article. On the
contrary it is a completeAct within itself, declaring
in its emergency clause *that there are.no state laws
regulating the manufacture,baking, mix, compound, sale
or offer for sale for human consumptionof flour and
bread as defined herein", etc.
            Of course, if there is any irreconcilable
oonflict between Senate Bill 121 and Article 4476, there
would be a repeal by implicationto the extent only of
the oonfliot. Both laws should therefore stand and be
oonstrued together, giving effeot to each of themunless
there be found an irreconcilableconflict.
           In view of what we have said, it becomes
unnecessary to answer your sec~ondquestion.


              Article 4476 of the Revised Civil
        Statutes of Texas, 1925, was not repealed
        by Senate Bill No. 121 of the 40th Legis-
        lature, Regular Session. Both laws stand
        and should be construedtogether unless
        there should be found an irreconoilable
        conflict,in which event the latest ex-
        pression of the Legislaturewould prevail.
                                 Yours very truly,
s.EJBymlA~ms                 AyFmxGEmw


                                                  ,
                                 Ooie Spe'
0S:wb                            Assistant